Citation Nr: 1746502	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral plantar fasciitis, status post great toe fusion prior to January 19, 2016, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1985 to September 1992, and from November 1994 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2007 rating decision, the RO granted service connection for bilateral plantar fasciitis, heel spurs and left great toe fusion, with a noncompensable rating from June 1, 2007, the date after the Veteran's separation of service.

The Board remanded the claim in October 2014 for further development.

While the case was in remand status, in a March 2016 rating decision, the RO increased the Veteran's bilateral feet rating to 30 percent, effective January 19, 2016.  The Board notes the most recent March 2016 supplemental statement of the case (SSOC) indicated the issue on appeal is whether a compensable rating is warranted from June 1, 2007 to January 19, 2016.  However, as the Veteran disagreed with the initial August 2007 rating decision granting a noncompensable rating, and the maximum rating has not been assigned for the entire period on appeal, the increased rating matters remain in appellate status from June 1, 2007 to the present.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From June 1, 2007 to February 5, 2009, the Veteran's bilateral pes planus was manifested by moderate impairment.

2.  From February 6, 2009, the Veteran's bilateral pes planus has been productive of severe impairment.

CONCLUSIONS OF LAW

1.  From June 1, 2007 to February 5, 2009, the criteria for a 10 percent rating, but not higher, for bilateral plantar fasciitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  From February 6, 2009 to January 18, 2016, the criteria for a 30 percent rating, but not higher, for bilateral plantar fasciitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2016).

3.  From January 19, 2016, the criteria for a rating in excess of 30 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's bilateral foot disability is currently rated under the flatfoot provisions of DC 5276 throughout the appeal period.  38 C.F.R. § 4.71a.  Although initially rated as analogous to claw foot (pes cavus) under DC 5278, DC 5276 is the appropriate DC to evaluate the disability because plantar fasciitis is more analogous to pes planus.  See VBA Manual, M21-1, III.iv.4.A.3.q.

DC 5276 provides for a zero percent rating for mild impairment with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The highest rating of 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  

It is the intention of VA to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Facts

The Veteran suffered feet and great toe symptoms during service, including two procedures to his left great toe.  A May 2001 service treatment record indicated he received treatment for left foot great toe pain.  In March 2002, he underwent a left first metatarsophalangeal joint fusion surgery.  In July 2003, he received treatment for right great toe pain.  Further, in October 2003, he underwent left foot first metatarsophalangeal joint arthrodesis with screw fixation and plate stabilization.

The Veteran filed his claim prior to separating from service.  Thus, he was afforded a pre-discharge March 2007 VA examination in which he reported that he could not stand or walk more than 30 to 45 minutes before pain bothered him and he used orthotics for assistance.  He reported constant left foot pain of 3 out of 10, with a flare level of 7 out of 10 if he stood for more than 30 minutes.  With regard to his right foot, he reported right foot intermittent pain of 3 out of 10, with a flare level to 4 out of 10 if he stood more than 30 minutes.  The examiner noted mild tenderness to palpation and painful motion on the bilateral heels and arches of the feet.  However, she indicated there was no redness, spasm, masses, instability, fatigability, effusion, edema, crepitus, heat, weakness, or incoordination.

Following the August 2007 rating decision, the Veteran filed an April 2008 notice of disagreement in which he stated he was unable to run due to pain from both plantar fasciitis and immobility caused by left great toe fusion.  He further indicated he was unable to stand longer than 15-20 minutes due to pain and that he required custom orthotics due to such pain.  The Veteran also submitted a February 2009 substantive appeal in which he indicated the noncompensable rating he was originally assigned for his bilateral feet disability did not accurately address the impact of his disability.  He reported he suffered significant functional loss, including limited motion, an inability to stand more than 30 minutes without experiencing pain, and an altered gait.  He stated his feet disability warranted a 10 percent rating.

Thereafter, the Veteran was afforded a January 2016 VA examination, pursuant to the Board's October 2014 remand.  He reported left foot pain greater than right while walking and an inability to stand more than 30 minutes without an increase in pain.  The examiner diagnosed the Veteran with left foot hallux rigidus, left foot degenerative arthritis and bilateral plantar fasciitis.  The Veteran reported flare-ups, including every one to two weeks for several hours, 8 out of 10 in severity and which impact the function of the foot and pain accentuated on use.  The examiner found no extreme tenderness of plantar surfaces, no decreased longitudinal arch height on weight-bearing, no objective evidence of marked deformity and no pronation or inward bowing of the Achilles tendon.

With regard to functional loss and limitation of motion, the January 2016 examiner reported less movement than normal with the left foot, bilateral pain on weight-bearing and bilateral interference with standing.  The Veteran's functional ability was found not to be limited during flare-ups or with repetition.  The examiner indicated there was no clinical evidence for claw feet, hallux valgus or hallux cavus of the feet.  While the left side great toe was fused in a neutral position, the Veteran has full range of motion of his remaining left toes.

Thereafter, the Veteran submitted another substantive appeal in April 2016.  He indicated he strongly disagrees with the assignment of a noncompensable rating from June 1, 2007 to January 18, 2016.  He stated that the effective date of an applicable increase should be changed to February 6, 2009, the date of the original substantive appeal form.  He noted that he was scheduled for a medical examination to determine the severity of his disability but was unable to attend due to his residence in Germany; however, the foot pain and discomfort began in 2009.


Analysis

In light of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds a 10 percent rating is warranted from the date after separation from service, June 1, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

From the date of the Veteran's separation from service, he has experienced painful, limited motion which entitles him to a minimum compensable rating for a joint.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 4.59 pertains to painful motion of the musculoskeletal system generally, and is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Thus, the award of a minimum compensable evaluation for a musculoskeletal disability may be awarded for a painful, unstable, or malaligned joint with the presence of a compensable evaluation in the applicable diagnostic criteria.  See also Southall-Norman, 28 Vet. App. at 354.

The Veteran experienced pain in his feet during service and reported to the March 2007 VA examiner that he was experiencing pain at that time, which increased during flare-ups.  Thus, the minimum compensable rating of 10 percent is warranted from June 1, 2007.  A rating higher than 10 percent is not supported by the March 2007 VA examination as the foot symptoms do not approximate severe or even more severe impairment.  

The RO increased the rating to 30 percent based on the January 2016 VA examination.  The Board agrees this shows symptomatology approximating severe foot impairment.  While the examination was conducted on January 19, 2016, the effective date is not necessarily the date of the examination but rather when the increase in severity can be ascertained based on a review of all the evidence of record.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  

Here, the RO recognized a possible worsening when a new VA examination was scheduled in September 2011 following the Veteran's February 2009 substantive appeal.  However, he was no longer located stateside, but in Germany.  As referenced in the October 2014 remand, another attempt to schedule the Veteran was made in July 2013, but to no avail.  After the Board's remand, the January 2016 VA examination was finally accomplished.  Thus, the evidence gleaned from the January 2016 VA examination may have been as easily set forth in 2013 or 2011.  This is why the date of a VA examination is not necessarily dispositive of the effective date of an increase because it is essentially an arbitrary administrative date.  Instead, the Board finds that the February 6, 2009 substantive appeal (received February 9, 2009) is when the increase in severity was factually ascertainable.  This reported increase in severity was later validated by the January 2016 VA examination.  Therefore, the Board finds that the 30 percent rating should be made effective February 6, 2009 rather than January 19, 2016.  See Swain, 27 Vet. App. at 224.  

As for a rating in excess of 30 percent from that date, the evidence has not shown feet symptoms that support a 50 percent rating.  The January 2016 VA examination did not indicate marked pronation, marked inward displacement or severe spasm of the tendo Achillis on manipulation.  These are the type of symptoms representative of the required pronounced impairment.  Marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation not improved by orthopedic shoes or appliances, have not been shown or asserted by the medical or lay evidence.

In sum, a higher initial rating of 10 percent is warranted from June 1, 2007 to February 5, 2009.  A higher initial rating of 30 percent is warranted from February 6, 2009, to January 18, 2016.  The preponderance of the evidence is against higher ratings or earlier effective dates for the ratings.  As such, the benefit-of-the-doubt doctrine is not further applicable and higher initial ratings than those set forth are not warranted.



ORDER

From June 1, 2007 to February 5, 2009, an initial 10 percent rating, but not higher, for bilateral plantar fasciitis, is granted, subject to the laws and regulations governing the payment of monetary awards.

From February 6, 2009 to January 18, 2016, an initial 30 percent rating, but not higher, for bilateral plantar fasciitis, is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 19, 2016, a rating in excess of 30 percent for bilateral plantar fasciitis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


